Citation Nr: 9923003	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-17 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bilateral squamous cell 
carcinoma of the lung with pleural effusion caused directly 
by tobacco use in service.

3.  Entitlement to service connection for COPD with bilateral 
squamous cell carcinoma of the lung with pleural effusion as 
secondary to nicotine dependence acquired in service.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1949.

This appeal arose from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999), Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from COPD with bilateral squamous cell 
carcinoma of the lung or nicotine dependence which can be 
related to his period of service.

2.  Nicotine dependence is not service-connected and service 
connection for COPD with bilateral squamous cell carcinoma of 
the lung secondary to nicotine dependence is precluded as a 
matter of law.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for COPD with bilateral 
squamous cell carcinoma of the lung or nicotine dependence.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991) (1998).

2.  The veteran lacks legal entitlement under the law for 
service connection for COPD with bilateral squamous cell 
carcinoma of the lung as secondary to nicotine dependence.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(b) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
COPD with bilateral squamous cell 
carcinoma of the lung due to tobacco use 
in service and entitlement to service 
connection for nicotine dependence

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

As a preliminary matter, the Board notes that Public Law No. 
105-206 (to be codified at 38 U.S.C.A. § 1103) adopted on 
July 22, 1998, prohibits service connection for death or 
disability that results from an injury or disease 
attributable to the use of tobacco products during service. 
This law pertains only to claims filed after June 9, 1998. It 
does not affect those claims that were filed on or prior to 
that time such as this case.

VA's General Counsel has clarified the circumstances under 
which service connection can be granted for nicotine 
dependence. VAOPGCPREC 19-97 (1997). The opinion, in 
pertinent part, was to the effect that if a claimant could 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection could be 
established without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited a 1993 opinion holding that the 
question of whether nicotine dependence was a disease for 
compensation purposes, was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles. The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws; and in that regard, it 
referred to further VA guidelines, which held in the 
affirmative.

The 1997 Opinion further noted that secondary service 
connection could be granted only if a veteran's nicotine 
dependence, arose in service and was the proximate cause of 
the disability or death which is the basis of the claim, and 
that the question of whether there was proximate cause is one 
of fact.

The 1997 Opinion also noted the potential for an intervening 
or a supervening cause of injury that might act to sever the 
proximate and causal connection between the original act and 
the injury.

Based on the conclusion of VA's Under Secretary for Health 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence. Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated (as opposed to 
the inservice usage of those products).

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the following three elements: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran. The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases. In any event, each claim was 
clearly to be subjected to the usual underlying criteria for 
well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold. Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.

For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.

FACTS

The veteran's service medical records included the July 17, 
1945 entrance examination.  His chest was normal upon 
examination and the chest x-ray was negative.  Examinations 
performed in September 1945 and May 1947 also noted that his 
chest was within normal limits.  Chest x-rays were also 
normal.  The January 13, 1949 separation examination included 
a normal chest examination and a negative chest x-ray.

In November 1997, the veteran's physician submitted a 
statement, wherein it was noted that the veteran had 
bilateral lung cancer, COPD and pleural effusion.  His 
symptoms had included hemoptysis and dyspnea.  The diagnosis 
was squamous cell carcinoma right upper lobe; squamous cell 
carcinoma left lower lobe; and pleural effusion left COPD.  
It was noted that this was unresectable and he had a very 
poor prognosis.

In February 1998, the veteran's private physician stated that 
he had been treating the veteran since August 27, 1991.  He 
had been diagnosed with bilateral squamous cell carcinoma in 
June 1997.  The examiner stated that this condition was felt 
to be directly related to his long history of cigarette 
smoking.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

As previously noted, in order to submit a well grounded claim 
which alleges a link between tobacco use in service and a 
current disability, a claimant must provide medical evidence 
of a current disability, medical or lay evidence of tobacco 
use in service, and medical evidence of a relationship 
between the current disability and tobacco use during 
service.  

In the instant case, the veteran has established, through 
medical evidence, the existence of a current disability.  
There is no doubt that he currently suffers from bilateral 
squamous cell carcinoma of the lung, as well as COPD.  He has 
also presented evidence, through his own testimony, of 
tobacco use in service.  However, he has not presented any 
medical evidence of a relationship between his current 
disability and his inservice tobacco use.  While his 
physician stated that the veteran's condition was related to 
his "long history of cigarette smoking," it was not 
specifically related to his tobacco use during active duty.  
Therefore, the veteran has not established a well grounded 
claim for service connection for lung cancer as directly 
related to tobacco use in service.

As regards the claim for service connection for nicotine 
dependence, the record does not show that the veteran has 
ever been diagnosed with nicotine dependence.  Therefore, 
there is no indication of the existence of a current 
disability.  Nor is there any indication that a medical 
professional had diagnosed nicotine dependence during active 
duty.  While the veteran has stated that he began to smoke 
during service this, by itself, does not establish that he 
was nicotine dependent at that time.  The veteran is not 
competent, as a layperson, to render an opinion that he was 
nicotine dependent in service, since such an opinion requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


II.  Service connection for COPD with 
bilateral squamous cell carcinoma of the 
lung due to nicotine dependence

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  See Velez v. 
West, 10 Vet. App. 432 (1997).  

It has been held that the concept of "well grounded" is 
limited to the character of the evidence submitted by the 
claimant.  In those cases where the law and not the evidence 
is dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In the instant case, the Board has found that nicotine 
dependence is not service-connected.  Since this condition 
has not been service-connected, service connection cannot be 
granted for a disease secondary to that condition.  
Therefore, service connection is precluded as a matter of 
law.


ORDER

Service connection for COPD with bilateral squamous cell 
carcinoma of the lung caused by tobacco use in service is 
denied.

Service connection for nicotine dependence is denied.

Service connection for COPD with bilateral squamous cell 
carcinoma of the lung secondary to nicotine dependence is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

